Citation Nr: 9926665	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a higher initial rating for residuals of a 
dislocation of the right patella, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active military service from August 31, 1988 
to December 2, 1988. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that established service connection for a 
dislocated right patella and assigned a 10 percent rating.  
The veteran has appealed for favorable resolution of the 
claim. 

In December 1997, the Board remanded the case for additional 
development and scheduling of a hearing before an RO hearing 
officer.  Since that time, the veteran has withdrawn his 
request for a hearing.  

The Board finds that all requested development has been 
completed to the extent possible.

The veteran has disagreed with the initial rating assigned.  
The Board has therefore rephrased the issue on appeal in 
light of the holding in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), which is discussed below.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The right knee disability has been manifested throughout 
the appeal period by slight lateral subluxation of the 
patella and abnormal movement of the leg with additional 
functional loss due to pain in all ranges of motion 
productive of not more than moderate impairment of the knee.  


CONCLUSION OF LAW

The criteria for assignment of a 20 percent rating for 
residuals of a dislocation of the right patella are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.41, 4.45, 4.71, Plate II, § 4.71a, Diagnostic Code 
5299-5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran disagrees with an initial rating for a 
service-connected disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In the instant case, 
there is no indication that additional records exist which 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records indicate that he 
suffered a dislocation and subluxation of the right patella 
with no fracture during his basic training.  He was 
subsequently discharged from active service.

In December 1993, the veteran applied for service connection 
for a right knee disorder.  He reported private medical 
treatment by S.V., M.D. (Dr. V.), in January 1989.

In December 1993, the RO received private treatment records 
from Dr. V. indicating treatment in February 1992 for a 
recently dislocated left [sic] kneecap.  Swelling and pain at 
the medial aspect of the patella was noted.  Treatment 
consisted of using a knee immobilizer and crutch.  The 
veteran was advised that he could walk on the leg keeping the 
knee straight with no bending.  Later in February 1992, Dr. 
Van noted that the knee was improved with mild aching pain on 
weight bearing.  Continued use of a patella knee brace and 
avoidance of any bending or squatting was recommended.  

In an August 1994 rating decision, the RO noted that the 
February 1992 private medical reports indicated recurrent 
dislocation of the right patella.  The RO established service 
connection for dislocation, right patella, and assigned a 10 
percent rating under Diagnostic Code 5257, effective the date 
of RO receipt of the veteran's claim in December 1993.  

A November 1994 VA joints examination report notes that the 
veteran reported constant pain and discomfort in his right 
knee.  He reported swelling, difficulty bending, squatting, 
kneeling, climbing stairs, sitting for long periods, or 
performing abrupt turns.  He reported a recurrence of a right 
knee dislocation in 1992, which was treated privately.  The 
examiner noted the veteran's use of a knee brace and cane and 
found that the right knee extension was full and that there 
was active flexion to 120 degrees.  The examiner noted that 
there was no evidence of swelling at the knee.  The patella 
was tender with motion but there was full, free motion of the 
patella with no evidence of crepitus.  There was no knee 
instability and no evidence of muscle atrophy.  Thigh 
circumferences were about 18 inches, bilaterally.  Right knee 
X-rays were within normal limits.  The impression was status 
post dislocation of the right knee, by history, with no 
objective evidence of significant pathology.  

In January 1995, the RO continued a 10 percent rating for the 
right patella on the basis of slight subluxation.  

In March 1995, the veteran reported that he could not hold a 
productive job because of his right knee.  He reported 
continued use of a cane and knee brace.  

In September 1996, the veteran's representative requested 
that alternate disability codes be considered.

In December 1997, the Board remanded the case to the RO for 
additional development.  

In April 1998, the veteran reported that he had not seen a 
private doctor since 1992, when he saw Dr. V.  He reported 
that he continued to use a knee brace and that he continued 
to take over-the-counter pain medication.  

A September 1998 VA joints examination report indicates that 
the veteran reported continued use of a knee brace and 
constant right knee pain.  He reported swelling and 
limitation of motion.  He reported stiffness, aching and 
throbbing that prevented sleep sometimes.  He reported that 
he could not run and was unable to walk more than short 
distances because of giving away, pain, and weakness.  He 
complained of aching that was weather related.  He stated 
that he had not worked since 1997 and that he used a cane all 
of the time.  He reported that the over-the-counter pain 
relievers had begun to cause gastrointestinal upset.  

The examiner noted a review of the claims file and noted that 
knee flare-ups were not related to any activity.  The 
examiner noted that the veteran reported for the examination 
using a cane and wearing knee supports on both knees.  
Examination without his knee braces revealed that he could 
stand erect and sit in a chair with the knees bent to 90 
degrees.  He was able to get out of the chair, but did use 
his hands to do this.  His gait did not show any disturbance.  
There was no effusion of either knee.  Pain was reported on 
manipulation of the patellae, bilaterally.  The right knee 
had full extension.  Active flexion was to 110 degrees and 
compared to 120 degrees on the left.  The examiner noted that 
normal flexion is to about 135 degrees in the average 
individual.  The veteran complained of pain on all range of 
motion but allowed the examiner to perform some passive 
motion beyond 110 degrees of flexion, complaining of pain.  
The examiner also noted that the veteran performed flexion of 
the right knee in a jerky, cogwheel pattern.  The patella was 
centered during extension but slight lateral subluxation was 
noted on flexion.  There was no significant patellofemoral 
crepitance.  There was no instability.  Calf muscles were 
equal in circumference, bilaterally.  Thigh muscles were also 
equal in circumference.  There was no effusion.  X-rays were 
normal, bilaterally, with an old exostosis shown on the right 
femur.  No arthritis or patellofemoral disease was indicated.  
The examiner's impressions were no damage to the articular 
cartilage; no suggestion of arthritis; no history of locking; 
no significant history of swelling; complaints are primarily 
of pain and limitation of motion due to pain; and, subjective 
complaints are far greater than objective findings.  

In November 1998, the veteran reported that he disagreed with 
the examiner's finding of no limitation of extension.  He 
reported that he wore knee braces to prevent patellar 
dislocations.

In March 1999, the RO found that the claim for service 
connection for stomach problems, secondary to the right knee 
disability was not well grounded.  The RO also determined 
that the veteran's service-connected right knee disability 
did not warrant a total disability rating for compensation 
based on unemployability of the individual and found that the 
case was not so exceptional as to warrant extra-schedular 
consideration.  The RO also recoded the service-connected 
right knee disability under Diagnostic Code 5299-5257.


II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

When an unlisted disease, injury, or residual condition 
requires rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
See 38 C.F.R. § 4.27 (1998).  

The RO has recoded the disability under 5299-5257.  The RO 
"built-up" that code by analogy apparently because it was 
felt that the right patella dislocation did not meet the 
conditions for recurrent subluxation or lateral instability 
of the right knee.  "Subluxation" means an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994).  Diagnostic Code 5257 offers 
higher evaluations and the Board will therefore focus on 
rating the veteran's disability under this code.  The Board 
will also consider and discuss alternate diagnostic codes 
that potentially could apply to this case.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Code 5257 (1998).

Limitation of flexion of either knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (1998).  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows: Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  See 38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Code 5261 (1998).  

The medical evidence of record indicates that the right knee 
disability is manifested by slight lateral subluxation of the 
patella.  Active right knee flexion is limited to 110 
degrees; however, additional functional loss and limitation 
of motion due to abnormal movement of the leg and complaints 
of pain, stiffness, aching, and throbbing are also shown. 

In considering the rating assigned under Diagnostic Code 
5299-5257, the Board finds that the symptoms produce moderate 
impairment of the right knee.  Although slight subluxation of 
the patella might be productive of only slight impairment, 
there is also medical evidence of abnormal cogwheel-type 
movement of the leg during flexion and evidence of pain 
throughout the range of motion.  Applying the tenets of 
38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, 
supra, the Board must take note of the additional functional 
loss due to pain reported to be present during movement of 
the right leg.  The Board finds therefore that a schedular 20 
percent rating is warranted for additional painful limitation 
of motion and abnormal flexion of the right leg resulting in 
functional loss equivalent to moderate impairment under 
Diagnostic Code 5299-5257.  Severe impairment has not been 
shown.

The Board does not find any other diagnostic code that could 
apply to this case.  Neither ankylosis, cartilage damage, 
impairment of tibia or fibula, nor arthritis is shown by the 
medical evidence.  Limitation of motion, if rated under 
Diagnostic Codes 5260 and 5261, would result in 
noncompensable evaluations.  The veteran has reported that he 
has a stomach problem secondary to pain medication taken for 
his knee; however, he has not submitted medical evidence of a 
relationship between his reported gastrointestinal problem 
and his knee medication and therefore these symptoms cannot 
be considered in the knee rating.  The Board notes that a 
claim for service connection for stomach problems secondary 
to the right knee disability was found to be not well 
grounded by the RO in March 1999.

The Board must also consider the propriety of a staged rating 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  The Board finds no 
evidence of a change in symptoms that would warrant staged 
ratings for separate periods of time.  Although the evidence 
shows that the range of flexion of the right knee decreased 
by 10 degrees from 1994 to 1998, the veteran has continued to 
report painful motion of the right knee throughout the appeal 
period.  The Board does not find a significant change in 
symptoms during the appeal period and staged rating is 
therefore not necessary in this case.

The Board also finds no showing that the veteran's service-
connected right knee disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation on an extra-schedular basis.  In this regard, 
the Board notes that although the veteran has complained that 
he is unemployable because of his right knee, the medical 
evidence of record does not support this contention.  The 
September 1998 VA examiner felt that the veteran's complaints 
were far greater than warranted by the objective findings.  
The veteran's service-connected disability is not shown to 
have significantly impacted his employment (beyond that which 
is contemplated in the ratings assigned).  This disability is 
not shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that a claim for a total disability 
rating for compensation based on unemployability of the 
individual was denied by RO rating decision of March 1999.  
If the veteran disagrees with that decision and desires to 
appeal it, he is reminded that he must file a notice of 
disagreement within the prescribed time limit.  


ORDER

A 20 percent rating for right knee impairment is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

